Citation Nr: 0527993	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from April 11, 1978, to May 
26, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board previously denied the veteran's claim in July 2004.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA's General Counsel filed a joint motion in 
June 2005 requesting that the Court vacate the Board's 
decision.  The Court granted the joint motion for remand that 
same month and returned the case to the Board.

In September 2005, the veteran's attorney submitted a list of 
facilities/physicians provided by the veteran wherein he 
indicated he had received treatment over the years.  As the 
case must be remanded to comply with the directives of the 
Court order, the RO will have an opportunity to address the 
information provided by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty in the U. S. Army from 
April 11, 1978, to May 26, 1978.  He originally enlisted in 
the U. S. Army Reserve in January 1978, under the Delayed 
Enlistment Program (DEP).  A Report of Medical Examination/ 
Treatment, MEPCOM FL 700, dated January 21, 1978, noted that 
the veteran needed to provide information about a 
questionable hypertension work-up before he could enlist.  
The remainder of the form was completed by a J. W. Chen. 
M.D., and signed on January 24, 1978.  Dr. Chen reported that 
there was a normal physical examination.  He also noted three 
blood pressure readings for the veteran of 126/80, 120/80, 
and 120/80.

A Report of Medical Examination, SF-88, dated January 21, 
1978, contains notations in Block # 74 regarding several 
blood pressure readings for the veteran.  There are three 
readings of 176/110, 136/100, and 150/100.  The veteran's 
blood pressure was rechecked 3 days later, and the military 
examiner recorded the new readings of 126/80, 120/80 and 
120/80 on the physical examination report by crossing out the 
previous readings and entering the new readings.  The new 
readings appear to be taken from those provided by Dr. Chen.  
The veteran was noted to be qualified for enlistment in Block 
# 77.

The veteran was discharged from the U. S. Army Reserve on 
April 10, 1978.  He was enlisted into the Regular Army on 
April 11, 1978, and transferred for basic training.

The veteran was seen for complaints related to hypertension 
soon after he reported for basic training.  The veteran's 
service medical records (SMRs) show that he was treated and 
evaluated over a period of several weeks for his 
hypertension.  A review of the veteran's military personnel 
records shows that he was discharged in May 1978 for reasons 
unrelated to any medical condition.

The veteran submitted his claim for service connection for 
hypertension in October 1999.  Private and VA medical records 
were obtained and associated with the claims file.  The 
private records only provided information back to July 1992 
and did not address the etiology of the veteran's 
hypertension.  

The VA records date back to September 1978 when the veteran 
was hospitalized for treatment of his hypertension.  A 
clinical record, dated September 26, 1978, reported that the 
veteran was treated a year earlier for what appears to be 
hypertension at Mercy Hospital in Chicago, Illinois.  

The veteran was afforded VA examinations in November 1999 and 
July 2002.  The November 1999 examiner did not address the 
etiology of the veteran's hypertension.  The July 2002 
examiner did provide an opinion wherein he concluded that the 
veteran's hypertension preexisted service and was not 
aggravated by service.  

The Board denied the veteran's claim in July 2004.  As noted 
in the Introduction, the veteran appealed the decision and 
the decision was vacated and remanded to the Board in June 
2005.  The Court's order granted a joint motion that 
challenged several areas of the Board's decision.

In part, the joint motion argued that the July 2002 VA 
examination was inadequate in that it did not provide the 
opinion requested in a March 2001 Board remand.  Further, the 
joint motion noted that the VA examiner had not had an 
opportunity to review the 1978 VA records. 

The joint motion also argued that the Board had not provided 
adequate reasons and bases in determining that there was 
clear and unmistakable evidence to show that the veteran's 
hypertension preexisted service and that it was not 
aggravated by service.  The joint motion stated that a new 
examination and medical opinion was required.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for his 
hypertension, both before and after 
service.  The veteran should specifically 
be asked to provide a release for records 
associated with his treatment at Mercy 
Hospital in 1977 and any and all 
treatment from Dr. J. W. Chen.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims file.  

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for 
examination by a cardiologist to obtain 
an opinion regarding the etiology and 
onset date of the veteran's hypertension.  
The claims folder must be made available 
to the physician in order that he or she 
may fully review the veteran's service 
and medical history.  The examiner should 
elicit a history from the veteran as to 
his hypertension and review the pertinent 
information in the claims folder, to 
include the information from Dr. Chen, 
the service medical records, including 
the January 1978 physical examination, as 
well as private records and previous VA 
examination reports of record.  The 
physician should provide an opinion as to 
whether the hypertension clearly existed 
prior to the veteran's military service.  
If the hypertension pre-existed the 
veteran's military service, the physician 
should offer an opinion as to whether 
there is at least a 50 percent 
probability or greater that the 
hypertension increased in severity during 
service, and if so, whether any in-
service increase in severity of the 
hypertension represented a temporary 
flare-up or whether any in-service 
increase represented a natural 
progression of the condition.  The report 
of examination must include the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should take 
corrective action. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue remaining 
on appeal, to include entitlement to 
service connection for a preexisting 
disorder if appropriate.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

